 In the Matter of J. C.BLAIR COMPANY,EMPLOYERandUNITEDPAPER WORKERS OF AMERICA, CIO, PETITIONERCase No. 6-R-1648.-Decided June 30, 194.7Mr.Kenneth G. Jackson,of Pittsburgh, Pa., andMr. JewettHenry,of Huntingdon, Pa., for the Employer.Mr. J. D. Sandner,of Columbus, Ohio, for the Paper Workers.Mr. Lee E. Hoover,ofHuntingdon, Pa., for the ConstructionWorkers.Miss Irene R. Shriber,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held atHuntingdon, Pennsylvania, on March 17, 1947, before Henry Shore,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.At thehearing, the Employer moved to dismiss the petition on the groundthat less than a year has elapsed since a Board-conducted election,was'held at the plant.For reasons hereinafter stated, this motionis hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following::FINDINGS OFFACT'I.THE BUSINESS OF TI1E EMPLOYERJ. C. Blair Company, a Pennsylvania corporation whose principaloffice and plant is at Huntingdon, Pennsylvania, is engaged in themanufacture, sale, and distribution of stationery supplies.Duringthe year preceding the hearing, the Employer purchased more than$1,000,000 worth of raw materials, of which approximately 90 per-cent was obtained from points outside the Commonwealth of Penn-sylvania.During the same period, the Employer's finished productsexceeded $1,000,000 in value, of which 85 percent was sold to out-of-State customers.74 N. L.R. B., No 72.408 J.C. BLAIR COMPANY409The Employer admits and we find that it is engaged in, commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.United Construction Workers, herein called the Construction Work-ers, is a labor organization affiliated with the United Mine Workersof America, affiliated with the American Federation of Labor, claim-ing to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONOn July 23, 1946, the Board, pursuant to a petition filed by theConstructionWorkers, directed an election among the employees ofthe Employer.'The Paper Workers intervened in that proceedingand appeared on the ballot along with the Construction Workers.Inasmuch as neither union secured a majority of the votes cast inthat election, the Board dismissed the petition on August 5, 1946.1On November 12, 1946, about 4 months after the afore-mentionedelection, the Paper Workers filed the petition herein.'The Employercontends that the Board should not direct an election at this time be-cause less than a year has elapsed since an election was conductedamong the same employees.This is not a situation, however, wherethe same Petitioner is seeking a second election within a year 4Whilethe Paper Workers participated in the earlier proceeding, it was notthe Petitioner therein.We do not believe that the Paper Workers'request for a determination of representatives should be denied becausea petition by a rival union resulted in an inconclusive election lessthan a year before.Accordingly, we find no merit to the Employer'scontention and shall proceed with a determination of representatives.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees of the Employer, including'Case No 6-R-1373.The record shows that of approximately 358 eligible voters,18 votes were cast for theConsti action workers, 141 for the Paper workers, and 172 for neither.IThe petition was subsequently amended on February 4, 1947.4Cf.Matterof Ingalls Shipbutildting Corporation,73 N. L. it. B. 374. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDtruck drivers and their helpers, watchmen, floor ladies, all truckersand handlers,and parcel post and express countermen,but excludingclerical employees and all supervisory employees with authority tohire, promote,discharge,discipline,or otherwise effect changes litthe status of employees,or effectively recommend such action,consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section9 (b) of the Act.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with J. C. Blair Company,Hunting-don, Pennsylvania,an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction,under the direction and supervision of the RegionalDirector for the Sixth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person atthe polls,but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election,to determine whether they desire to be rep-resented by United Paper Workers of America, CIO, or by UnitedConstructionWorkers, affiliated with the United Mine Workers ofAmerica, American Federation of Labor, for the purposes of collectivebargaining,or by neither.5 Any participant in the election directed herein may,upon its prompt request to andapproval thereof by the Regional Director,have its name removed from the ballot.